Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-QSB/A þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX 75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of May15, 2007, there were 246,017,970, shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes o No þ EARTH BIOFUELS, INC. FORM 10-QSBA QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets at June30, 2007 and December31, 2006 (unaudited) 3 Consolidated Statements of Operations for the Three and Six Month Periods Ended June30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Six Month period ended June30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Month Periods Ended June30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Controls and Procedures 39 PART II OTHER INFORMATION Item 1. Legal Proceedings 40 Item 2. Equity Securities and Use of Proceeds 42 Item 3. Defaults upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 50 Signatures 56 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of CEO Pursuant to Rule 13a-14(a) Certification of CFO Pursuant to Rule 13a-14(a) Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 2 Table of Contents PART I FINANCIAL INFORMATION Item1. EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) June 30, December 31, 2007 2006 Current Assets (Restated) (Restated) Cash and cash equivalents $ 534 $ 291 Investments in equity securities 47 285 Trade accounts receivable, net of allowances totaling $0 and $109 3,287 3,019 Inventory, finished goods 737 785 Prepaid expenses and other current assets 3,863 1,471 Advances to related parties 1,310 Notes receivable from related parties 2,704 857 Total Current Assets 12,482 6,708 Property, Plant and equipment, net of accumulated depreciation of $9,416 and $7,854 27,817 27,015 Investments and advances 13,836 40,860 Investment — related party 30 100 Notes receivable from related parties 14,909 5,824 Deferred financing fees 2,393 2,445 Goodwill, net of impairment of $10,623 and $315 in 2007 and 2006, respectively 26,986 30,032 Prepaid and other long term assets 373 747 Total Assets $ 98,826 $ 113,731 Current Liabilities Accounts payable $ 7,914 $ 8,064 Accrued interest payable 25,687 11,944 Payables to related parties 4,537 6,826 Demand Notes 288 250 Line of Credit 1,574 5,679 Short term convertible promissory notes, net of discount of $34,220 and $39,633 19,380 13,967 Income taxes payable 1,818 1,818 Total Current Liabilities 61,198 48,548 Long term debt 24,000 — Total liabilities 85,198 48,548 Commitments and contingencies Stockholders’ Equity Preferred stock, $.001 par value, 15,000,000 shares authorized, 0 shares issued and outstanding — — Common stock, $.001 par value, 400,000,000 shares authorized, 240,425,887 and 233,047,225 shares issued and outstanding 240 233 Additional paid-in capital 152,603 145,555 Other comprehensive income — (570) Treasury stock at cost (279,200 shares) — (463) Accumulated deficit (139,215) (79,572) Total Stockholders’ Equity 13,628 65,183 Total Liabilities and Stockholders’ Equity $ 98,826 $ 113,731 See accompanying notes to consolidated financial statements 3 Table of Contents EARTH BIOFUELS, INC. Statements of Operations (Unaudited) ($ in Thousands Except Per Share Amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Restated) (Restated) (Restated) (Restated) Sales revenue $ 6,742 $ 9,006 $ 13,387 $ 17,623 Cost of sales 5,794 7,849 12,086 17,403 Gross profit 948 1,157 1,301 220 Compensation 1,407 5,348 6,521 11,652 Other selling, general and administrative 3,462 5,995 6,818 8,590 Depreciation and amortization 1,243 521 2,195 754 Net loss from operations (5,164) (10,707) (14,233) (20,776) Other income (expense) Interest income 208 9 205 33 Loss on sale of fixed assets — — (121) — Interest expense (8,312) (3,065) (24,435) (3,140) Loss on equity investments (8,864) — (8,864) — Impairment losses (10,623) — (10,938) — Loss on marketable securities (852) — (852) — Loss on Derivatives — (401) — (401) Other expenses (508) 23 (405) 43 Total other income (expense) (28,951) (3,434) (45,410) (3,465) Net loss $ (34,115) $ (14,141) $ (59,643) $ (24,241) Net loss per common share Basic and diluted net loss $ (0.17) $ (0.07) $ (0.29) $ (0.12) Weighted average shares 204,160 196,649 204,160 196,649 See accompanying notes to consolidated financial statements 4 Table of Contents EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’
